NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



TERESA BOTTEN-EDWARDS and                )
RODDNEY BOTTEN-EDWARDS,                  )
                                         )
             Appellants,                 )
                                         )
v.                                       )      Case No. 2D17-3866
                                         )
WAL-MART STORES, INC.,                   )
                                         )
             Appellee.                   )
                                         )

Opinion filed December 19, 2018.

Appeal from the Circuit Court for Lee
County; Jay B. Rosman, Judge.

George A. Vaka and Richard N. Asfar
of Vaka Law Group, P.L., Tampa; and
Ronald M. Simon and Amanda D.
Suriel of Simon Trial Firm, Miami, for
Appellants.

Karen M. Shimonsky and Thomas A.
Valdez of Quintairos, Prieto, Wood &
Boyer, P.A., Tampa, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, SILBERMAN, and SLEET, JJ., Concur.